DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election of Group I, claims 1-6, 8-15, and 17-20 in the reply filed on 08/02/2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-6, 8-15, 17-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 is vague and unclear reciting “a microfluidic channel having a dimension on an order of 10 microns”.  Is the applicant trying to claim a microfluidic channel having a dimension of 10 microns or order of magnitude, i.e., power of 10 microns?  
In claim 4, the “microfluidic channel” in L2 is unclear if the microfluidic channel is the same element of claim 1 or another microfluidic channel.
Claim 5 is unclear reciting “the microfluidic die to sense fluid through a window into to the microfluidic volume at a constricted portion of the microfluidic channel”.  It would appear the limitations are intended use of the system, i.e., “to sense…”.  Therefore, it is unclear if the applicant is trying to claim the system comprising a window, and position of the window.
Claim 9 is unclear reciting “an orifice exiting the microfluidic volume”, because of the verb “exiting” is unclear.  It is unclear how a structural element (orifice) exits the microfluidic volume.  How is the orifice connected to the system capable of exiting (moving) from the microfluidic volume?  
Claim 13 is vague and unclear reciting “freeze-drying the reaction agent … comprising a first freezing period followed by two drying periods, a first drying period at a lower temperature than a second drying period”.  The claim provides a method for freeze-drying the reaction agent.  However, the claim does not set forth any steps involved in freeze-drying the reaction agent at two freezing periods at different temperatures.  It is unclear if the freezing-periods are steps of freeze-drying the reaction agent or describing function of the reaction agent.  Similarly, claim 18 is unclear reciting “to direct the introduced reaction agent to locations where the reaction agent is to be freeze-dried” since the claim does not set forth any steps involved in directing the introduced reaction agent to locations.  Claim 19 is unclear since the claim does not set forth any steps involved in freeze-drying the reaction agent.  In addition, there would not be a second freezing period at 0 minute, therefore the second freezing period is unclear.  For this reason, claim 20 is also unclear.  For example, Claim 20 is recites “[...] reducing the pressure [...] while maintain temperature at -50°C wherein: the first drying period is 840 minutes at 10°C and 100 mTorr; and the second drying period is 240 minutes at 20°C and 100 mTorr.”  The claim provides a method for reducing pressure while maintaining temperature.  However, the claim does not set forth any steps involved from reducing pressure while maintaining temperature to new condition of the first drying period and the second drying period.  Further, “[...] while maintain temperature at -50°C” is unclear as the temperature is not being maintained.  For example, claim 20 recites “the first drying period [...] at 10°C [...]; and the second drying period [...]at 20°C [...].”  Moreover, “wherein: the first drying period is 840 minutes at 10°C and 100 mTorr; and the second drying period is 240 minutes at 20°C and 100 mTorr.” is not further limiting as the first freezing period and the second freezing period of claim 19 are different condition than claim 20.  A claim is indefinite where it merely recites a use without any active, positive steps delimiting how this use is actually practiced.  
Claim 17 is unclear reciting “to operate a valve and pump in the microfluidic die to selectively direct the fluid to different locations of the freeze-dried reaction agent within the multiple branching microfluidic channels”.  It would appear the limitations are intended use of the system, i.e., “to operate a valve and pump in the microfluidic die to selectively direct …”.  Therefore, it is unclear if the applicant is trying to claim the system comprising a valve and pump.
Claim 20 recites the limitation "the pressure" in L2.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 1-5, 9-11, 13-15, 17 & 18 is/are rejected under 35 U.S.C. 102a1/a2 as being anticipated by Handique et al. (US 2007/0292941).
Regarding claim 1, Handique et al. teach:
1. A microfluidic reaction system comprising: 
microfluidic die (e.g., microfluidic cartridge 200/300) comprising a microfluidic volume (e.g., volume of the microfluidic network 201/304) comprising a microfluidic channel (201) having a dimension on an order of 10 microns (this limitation is being interpreted as a dimension having a number on power of 10 microns.  Handique et al. teach i.e., “channels of network 201 may have a width and/or a depth of about 1 mm or less (e.g., about 750 microns or less, about 500 microns, or less, about 250 microns or less).” ¶ 0283); 
a port (e.g., port of the inlet 202 ¶ 0263) connected to the microfluidic volume for receiving a fluid (see Figs. 10, 15-16 & ¶ 0263 for example); and 
a freeze-dried reaction agent coating at least a portion of the microfluidic volume (Claim 47).  

With regard to limitations in claims 3-5, 8, 9, 15, 17, 18 (e.g., “to heat fluid within a fluid passage of the microfluidic volume at the freeze-dried reaction agent”, “the freeze-dried reaction agent coats a top and side surfaces of the proud portion”, “to sense fluid through a window into to the microfluidic volume at a constricted portion of the microfluidic channel”, “…to eject fluid through the orifice”, etc.), these claim limitations are considered process or intended use limitations, which do not further delineate the structure of the claimed apparatus from that of the prior art.  The cited prior art teaches all of the positively recited structure of the claimed apparatus. The Courts have held that a statement of intended use in an apparatus claim fails to distinguish over a prior art apparatus. See In re Sinex, 309 F.2d 488, 492, 135 USPQ 302, 305 (CCPA 1962). The Courts have held that the manner of operating an apparatus does not differentiate an apparatus claim from the prior art, if the prior art apparatus teaches all of the structural limitations of the claim. See Ex Parte Masham, 2 USPQ2d 1647 (BPAI 1987). The Courts have held that apparatus claims must be structurally distinguishable from the prior art in terms of structure, not function. See In re Danley, 120 USPQ 528, 531 (CCPA 1959); and Hewlett-Packard Co. V. Bausch and Lomb, Inc., 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (see MPEP §§ 2114 and 2173.05(g)). 

Regarding claims 2-5, 9-11, 15 & 17, Handique et al. teach:
2. The microfluidic reaction system of claim 1, wherein the microfluidic volume comprises: a slot (e.g., channel); and fluid passage having an inlet (202) connected to a first portion (e.g., 204) of the slot and an outlet (e.g., output 236) connected to a second portion (e.g., upstream channel of the output 236) of the slot (see ¶ 0263 & Fig. 10 for example) and wherein the system further comprises a pump (e.g., Pi) along the passage to move fluid through the fluid passage (see ¶ 0322+).  
3. The microfluidic reaction system of claim 1 further comprising a heater (e.g., heater module 2020/resistive heaters) supported by the microfluidic die located at the freeze-dried reaction agent capable of heating fluid within a fluid passage of the microfluidic volume at the freeze-dried reaction agent (see Fig. 7 & ¶ 0188-0189, 0191+).  
4. The microfluidic reaction system of claim 3, wherein the heater is disposed at a proud portion extending into microfluidic channel (see i.e., heater module provides a way of heating a raised region of the cartridge ¶ 0194; see also ¶ 0189).  
5. The microfluidic reaction system of claim 1 further comprising an optical sensor (1220) supported by the microfluidic die (see Fig. 52).  
9. The microfluidic reaction system of claim 1 further comprising: an orifice (e.g., orifice of the output 236); and a fluid actuator (e.g., Pi) proximate the orifice (see Figs. 15A-15B for example).  
10. The microfluidic reaction system of claim 1, wherein the freeze-dried reaction agent has a first concentration in a first portion of the microfluidic volume and a second concentration, greater than the first concentration, in a second portion of the microfluidic volume (as fluid enters the microfluidic volume, the freeze-dried reaction agent would be diluted and its concentration would change).  
11. The microfluidic reaction system of claim 1, wherein the freeze-dried reaction agent has a first surface area in a first portion of the microfluidic volume and a second surface area, greater than the first surface area, in a second portion of the microfluidic volume (this limitation is sufficiently broad to have read on any surface areas of the freeze-dried reaction agent).  
15. The microfluidic reaction system of claim 1, further comprising: a heater (e.g., heater module 2020/resistive heaters) supported by the microfluidic die capable of heating fluid in the microfluidic volume (¶ 0188-0191+); and wherein the freeze-dried reaction agent comprises one of an optical indicator and an electrochemical detection agent (see ¶ 0415-0416 for example).  
17. The microfluidic reaction system of claim 1, wherein the microfluidic volume comprises multiple branching microfluidic channels (see Fig. 10 for example), the system further comprising a controller (e.g., processor 980, ¶ 0161) capable of operating a valve (¶ 0030+) and pump (e.g., Pi) in the microfluidic die (¶ 0161, 0172+).  

Regarding claim 13, Handique et al. teach:
13. A method of making the microfluidic reaction system of claim 1. the method comprising: 
forming a microfluidic volume (e.g., volume of the microfluidic network 201/304) in a microfluidic die (e.g., microfluidic cartridge 200/300); 
introducing a reaction agent (e.g., reagents) into the microfluidic volume (throughout the reference); and 
freeze-drying the reaction agent within the microfluidic volume (Claim 47).  

Regarding claims 14 & 18, Handique et al. teach: 
14. The method of claim 13. wherein the reaction agent comprises at least one of a coagulation agent, an optical indicator and an electrochemical detection agent (see ¶ 0415-0416 for example).  
18. The method of claim 13, wherein the microfluidic volume comprises branching microfluidic channels (see Fig. 10 for example), the method further comprising, with a controller (e.g., processor 980, ¶ 0161) of the microfluidic die, operating valves (¶ 0030+) and pumps (¶ 0197+) of in the microfluidic channels of the microfluidic volume (¶ 0161, 0172+).  

Claim(s) 1-5, 8-11, 13-15 & 17 & 18 is/are rejected under 35 U.S.C. 102a1/a2 as being anticipated by Cantor et al. (US 2005/0175505).
Regarding claim 1, Cantor et al. teach:
1. A microfluidic reaction system comprising: 
microfluidic die (11) comprising a microfluidic volume (e.g., volume of micro-conduit 40) comprising a microfluidic channel having a dimension on an order of 10 microns (see ¶ 0157 for example); 
a port (see a plurality of ports in Fig. 33 & ¶ 0086) connected to the microfluidic volume for receiving a fluid (see Fig. 33 & ¶ 0086 for example); and 
a freeze-dried reaction agent coating at least a portion of the microfluidic volume (see ¶ 0085, 0167, 0205).  

With regard to limitations in claims 3-5, 8, 9, 15, 17, 18 (e.g., “to heat fluid within a fluid passage of the microfluidic volume at the freeze-dried reaction agent”, “the freeze-dried reaction agent coats a top and side surfaces of the proud portion”, “to sense fluid through a window into to the microfluidic volume at a constricted portion of the microfluidic channel”, “…to eject fluid through the orifice”, etc.), these claim limitations are considered process or intended use limitations, which do not further delineate the structure of the claimed apparatus from that of the prior art.  The cited prior art teaches all of the positively recited structure of the claimed apparatus. The Courts have held that a statement of intended use in an apparatus claim fails to distinguish over a prior art apparatus. See In re Sinex, 309 F.2d 488, 492, 135 USPQ 302, 305 (CCPA 1962). The Courts have held that the manner of operating an apparatus does not differentiate an apparatus claim from the prior art, if the prior art apparatus teaches all of the structural limitations of the claim. See Ex Parte Masham, 2 USPQ2d 1647 (BPAI 1987). The Courts have held that apparatus claims must be structurally distinguishable from the prior art in terms of structure, not function. See In re Danley, 120 USPQ 528, 531 (CCPA 1959); and Hewlett-Packard Co. V. Bausch and Lomb, Inc., 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (see MPEP §§ 2114 and 2173.05(g)). 

Regarding claims 2-5, 8-11, 15 & 17, Cantor et al. teach:
2. The microfluidic reaction system of claim 1, wherein the microfluidic volume comprises: a slot; and fluid passage having an inlet connected to a first portion of the slot and an outlet connected to a second portion of the slot (see annotated Fig. 33) and wherein the system further comprises a pump (e.g., actuators 30/peristaltic pump 46) along the passage to move fluid through the fluid passage (see Fig. 33 & ¶ 0087+).  
3. The microfluidic reaction system of claim 1 further comprising a heater (e.g., integrated heating mechanism 36) supported by the microfluidic die located at the freeze- dried reaction agent (see Fig. 34 & ¶ 0073).  
4. The microfluidic reaction system of claim 3, wherein the heater is disposed at a proud portion extending into microfluidic channel (see Fig. 34 showing the integrated heating mechanism 36 positioned in a proud structure in microfluidic channel).  
5. The microfluidic reaction system of claim 1 further comprising an optical sensor supported by the microfluidic die (¶ 0231-0237).  
8. The microfluidic reaction system of claim 1 wherein the microfluidic volume comprises a first sub volume and a second sub volume and wherein the microfluidic reaction system further comprises a second freeze-dried reaction agent, different than the first freeze-dried reaction agent, coating the second sub volume (see ¶ 0085 teaching various reagents impregnated along the micro-conduits (microfluidic volume)).  
9. The microfluidic reaction system of claim 1 further comprising: an orifice (e.g., orifice of the outlet); and a fluid actuator (e.g., actuators 30) proximate the orifice (see Fig. 33 for example).  
10. The microfluidic reaction system of claim 1, wherein the freeze-dried reaction agent has a first concentration in a first portion of the microfluidic volume and a second concentration, greater than the first concentration, in a second portion of the microfluidic volume (as fluid enters the microfluidic volume, the freeze-dried reaction agent would be diluted and its concentration would change).  
11. The microfluidic reaction system of claim 1, wherein the freeze-dried reaction agent has a first surface area in a first portion of the microfluidic volume and a second surface area, greater than the first surface area, in a second portion of the microfluidic volume (this limitation is sufficiently broad to have read on any surface areas of the freeze-dried reaction agent).  
15. The microfluidic reaction system of claim 1, further comprising: a heater (e.g., integrated heating mechanism 36) supported by the microfluidic die (see Fig. 34 & ¶ 0073) capable of heating fluid in the microfluidic volume; and wherein the freeze-dried reaction agent comprises one of an optical indicator and an electrochemical detection agent (¶ 0167).  
17. The microfluidic reaction system of claim 1, wherein the microfluidic volume comprises multiple branching microfluidic channels (see Fig. 33 for example), the system further comprising a controller (30) capable of operating a valve and pump in the microfluidic die (¶ 0069).  


    PNG
    media_image1.png
    918
    1100
    media_image1.png
    Greyscale

Regarding claim 13, Cantor et al. teach:
13. A method of making the microfluidic reaction system of claim 1, the method comprising: 
forming a microfluidic volume (e.g., volume of micro-conduit 40) in a microfluidic die (11); 
introducing a reaction agent (e.g., reactants) into the microfluidic volume (¶ 0167); and 
freeze-drying the reaction agent within the microfluidic volume (see ¶ 0167).  .  

Regarding claims 14 & 18, Cantor et al. teach: 
14. The method of claim 13. wherein the reaction agent comprises at least one of a coagulation agent, an optical indicator and an electrochemical detection agent (¶ 0167).  
18. The method of claim 13, wherein the microfluidic volume comprises branching microfluidic channels (see Fig. 33 for example), the method further comprising, with a controller (30) of the microfluidic die, operating valves and pumps of in the microfluidic channels of the microfluidic volume (see ¶ 0084 for example).  

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 6 & 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cantor et al. (US 2005/0175505).
Regarding claim 6, Cantor et al. teach: The microfluidic reaction system of claim 1 further comprising a pair of spaced electrodes (e.g., working electrode 16, counter electrode 18, reference electrode 24) along the microfluidic volume (see ¶ 0057, 0058, 0065 & 0240-0243 for example).  However, Cantor et al. do not explicitly teach the electrodes positioned upstream of the freeze-dried reaction agent.  It would have been obvious to one of ordinary skill in the art at the time the invention was made to position the freeze-dried reaction agent to sense changes in reaction.

Regarding claim 12, Cantor et al. teach various reagents impregnated along the micro-conduits (microfluidic volume) (¶ 0085), and the reagents such as heparin and surfactant are generally known to have different densities.  In addition, it is noted that the claim does not require the first portion is different than the second portion.  However, the reference does not explicitly teach wherein the freeze-dried reaction agent has a first density and a second density, greater than the first density.  It would have been obvious to one of ordinary skill in the art at the time the invention was made to position appropriate reaction agent of density for desired analysis.  

Response to Arguments
Applicant's arguments filed 05/02/2022 & 08/02/2022 have been fully considered but they are not persuasive.
Drawings and specification objections are withdrawn.
Regarding the Restriction election, although claim 7 has been amended to include a microfluidic channel having a dimension on an order of 10 microns, the invention of Group II includes the special technical features of a proud structure rising within the microfluidic volume; the freeze-dried reaction agent disposed on an upper surface of the proud structure, and an electrical resistor supported by the proud structure, not required by Group I.  In addition, Groups I and II share the common technical features of a microfluidic die comprising a microfluidic volume comprising a microfluidic channel having a dimension on an order of 10 microns; a port connected to the microfluidic volume for receiving a fluid; and a freeze-dried reaction agent coating at least a portion of the microfluidic volume.  However, these shared technical features do not represent a contribution over prior art by Handique et al. (US 2007/0292941) and Cantor et al. (US 2005/0175505), see above.
In response to the Applicant’s arguments to claim 1, Examiner disagrees.  First, claim 1 is vague and unclear reciting “a microfluidic channel having a dimension on an order of 10 microns”.  Is the applicant trying to claim a microfluidic channel having a dimension of 10 microns or order of magnitude, i.e., power of 10 microns?  However, Handique et al. teach, among other things, a microfluidic channel (201) having a dimension on an order of 10 microns (this limitation is being interpreted as a dimension having a number on power of 10 microns.  Handique et al. teach i.e., “channels of network 201 may have a width and/or a depth of about 1 mm or less (e.g., about 750 microns or less, about 500 microns, or less, about 250 microns or less).” ¶ 0283).  Cantor et al. teach, among other things, a microfluidic channel having a dimension on an order of 10 microns (see ¶ 0157 for example).
In response to the Applicant’s arguments claim 13, the claim is vague and unclear reciting “freeze-drying the reaction agent … comprising a first freezing period followed by two drying periods, a first drying period at a lower temperature than a second drying period”.  The claim provides a method for freeze-drying the reaction agent.  However, the claim does not set forth any steps involved in freeze-drying the reaction agent at two freezing periods at different temperatures.  It is unclear if the freezing-periods are steps of freeze-drying the reaction agent or describing function of the reaction agent.  A claim is indefinite where it merely recites a use without any active, positive steps delimiting how this use is actually practiced.  
In response to the Applicant’s arguments to claim 4, it would appear Handique et al. teach the heater is disposed at a proud portion extending into microfluidic channel (see i.e., heater module provides a way of heating a raised region of the cartridge ¶ 0194; see also ¶ 0189); and Cantor et al. teach the heater is disposed at a proud portion extending into microfluidic channel (see Fig. 34 showing the integrated heating mechanism 36 positioned in a proud structure in microfluidic channel).
In response to the Applicant’s argument to claim 12, Cantor et al. teach various reagents impregnated along the micro-conduits (microfluidic volume) (¶ 0085), and the reagents such as heparin and surfactant are generally known to have different densities.  In addition, it is noted that the claim does not require the first portion is different than the second portion.  However, the reference does not explicitly teach wherein the freeze-dried reaction agent has a first density in a first portion of the microfluidic volume and a second density, greater than the first density, in a second portion of the microfluidic volume.  It would have been obvious to one of ordinary skill in the art at the time the invention was made to position appropriate reaction agent of density for desired analysis.  
Applicant is thanked for their thoughtful amendments to the claims.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEAN KWAK whose telephone number is (571)270-7072. The examiner can normally be reached M-TH, 5:30 am - 3:30 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JILL A. WARDEN can be reached on (571) 272-1267. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DEAN KWAK/Primary Examiner, Art Unit 1798                                                                                                                                                                                                        
DEAN KWAK
Primary Examiner
Art Unit 1798